[Cite as State v. Billingsley, 2020-Ohio-2673.]

                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




 STATE OF OHIO/CITY OF HAMILTON,                    :

        Appellee,                                   :     CASE NOS. CA2019-05-075
                                                                    CA2019-05-076
                                                    :
     - vs -                                                     OPINION
                                                    :            4/27/2020

 ERIC BILLINGSLEY,                                  :

        Appellant.                                  :




                  CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                         Case Nos. 19CRB00829 and 19CRB00830


Neal D. Schuett, City of Hamilton Prosecuting Attorney, 345 High Street, Hamilton, Ohio
45011, for appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        HENDRICKSON, P.J.

        {¶1}     Appellant, Eric Billingsley, appeals from his convictions in the Hamilton

Municipal Court for domestic violence. For the reasons set forth below, we affirm his

convictions.

        {¶2}     On March 13, 2019, appellant was charged by two separate complaints with

domestic violence in violation of R.C. 2919.25(A), misdemeanors of the first degree. The

charges arose out of two incidents involving appellant and his live-in girlfriend, Samantha
                                                                     Butler CA2019-05-075
                                                                            CA2019-05-076

Puckett. The first offense occurred on February 19, 2019 and the second offense occurred

on February 25, 2019.

      {¶3}   Appellant pled not guilty to the charges and a bench trial commenced on April

8, 2019. Puckett was the only witness to testify. She stated that she and appellant were in

a relationship and had been living together in a house on Sycamore Street in Hamilton,

Ohio since August 2018.      On February 19, 2019, Puckett and appellant got into an

argument. The argument turned physical when appellant punched Puckett in the face,

causing a bruised and swollen eye, a chipped tooth, and a concussion. Appellant also took

Puckett's phone from her for a period of time. Puckett did not immediately call the police

after her phone was returned. Photographs of her injuries were taken days later, on or

about February 27, 2019, by a police officer and these photographs were admitted into

evidence.

      {¶4}   Puckett testified the second incident occurred on February 25, 2019, after

Puckett confronted appellant about money that was taken out of her account. Puckett told

appellant she was leaving him, and she started moving items out of the bedroom they

shared. Appellant grabbed Puckett around her throat, threw her down on the bed, and held

here there with his hands over her throat and mouth, which caused Puckett pain and to

have trouble breathing. Appellant took Puckett's phone from her immediately after the

incident. Puckett testified she left appellant the day after this incident occurred, and she

went to the hospital to be checked out on March 8, 2019.

      {¶5}   On cross-examination, Puckett admitted that she did not immediately call the

police after the incident on February 19, 2019. She explained that all of her belongings

were at the house she shared with appellant, and she feared that her belongings would be

destroyed. For this reason, she also told her friends not to call the police on appellant.


                                           -2-
                                                                        Butler CA2019-05-075
                                                                               CA2019-05-076

Puckett also admitted that she has been the victim of other domestic violence offenses that

did not involve appellant and that she had contacted the police during those incidents.

       {¶6}   The state rested its case following Puckett's testimony, and appellant moved

for acquittal pursuant to Crim.R. 29. After the trial court denied appellant's motion, appellant

rested his defense. The court found appellant guilty of both domestic violence offenses,

stating it found Puckett's testimony credible, especially in light of the photographic evidence

of her injuries. Appellant was sentenced to consecutive 180-day jail terms, with all but 60

days suspended, and placed on supervised community control for two years.

       {¶7}   Appellant appealed his convictions, raising two assignments of error. For

ease of discussion, we will address the assigned errors together.

       {¶8}   Assignment of Error No. 1:

       {¶9}   THE TRIAL COURT ERRED IN OVERRULING [APPELLANT'S] MOTION

FOR ACQUITTAL PURSUANT TO OHIO CRIM.R. 29.

       {¶10} Assignment of Error No. 2:

       {¶11} [APPELLANT'S] CONVICTION WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE.

       {¶12} In his first assignment of error, appellant contends the trial court erred by

denying his Crim.R. 29 motion for acquittal as the state failed to present sufficient evidence

of the domestic violence offenses. In his second assignment of error, he contends his

convictions are against the manifest weight of the evidence.

       {¶13} Crim.R. 29(A) provides that "[t]he court on motion of a defendant or on its own

motion, after the evidence on either side is closed, shall order the entry of a judgment of

acquittal * * * if the evidence is insufficient to sustain a conviction of such offense or

offenses." An appellate court reviews the denial of a Crim.R. 29(A) motion under the same


                                             -3-
                                                                        Butler CA2019-05-075
                                                                               CA2019-05-076

standard as that used to review a sufficiency-of-the-evidence claim. State v. Mota, 12th

Dist. Warren No. CA2007-06-082, 2008-Ohio-4163, ¶ 5; State v. Huston, 12th Dist. Fayette

Nos. CA2006-05-021 and CA2006-06-022, 2007-Ohio-4118, ¶ 5.

       {¶14} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997); State v. Grinstead,

194 Ohio App. 3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency

of the evidence underlying a criminal conviction, an appellate court examines the evidence

in order to determine whether such evidence, if believed, would convince the average mind

of the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.

       {¶15} A manifest weight of the evidence challenge, on the other hand, examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

"While appellate review includes the responsibility to consider the credibility of witnesses

and weight given to the evidence, 'these issues are primarily matters for the trier of fact to


                                             -4-
                                                                    Butler CA2019-05-075
                                                                           CA2019-05-076

decide.'" State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶ 81,

quoting State v. Walker, 12th Dist. Butler No. CA2006-04-085, 2007-Ohio-911, ¶ 26. An

appellate court, therefore, will overturn a conviction due to the manifest weight of the

evidence only in extraordinary circumstances when the evidence presented at trial weighs

heavily in favor of acquittal. Id., citing Thompkins, 78 Ohio St.3d at 387. Furthermore,

although the legal concepts of sufficiency of the evidence and weight of the evidence are

both quantitatively and qualitatively different, "[a] determination that a conviction is

supported by the manifest weight of the evidence will also be dispositive of the issue of

sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19.

      {¶16} Appellant was convicted of domestic violence in violation of R.C. 2919.25(A),

which provides that "[n]o person shall knowingly cause or attempt to cause physical harm

to a family or household member." A person acts knowingly when, regardless of purpose,

"the person is aware that the person's conduct will probably cause a certain result or will

probably be of a certain nature." R.C. 2901.22(B).

      {¶17} Appellant argues the state failed to prove Puckett was a family or household

member because the state failed to present evidence of the nature of appellant's and

Puckett's relationship. He contends that there was no testimony establishing he and

Puckett cohabitated or "were in a sexual relationship." Rather, he contends the evidence

merely shows that he and Puckett had a platonic friendship, in which they were nothing

more than roommates.

      {¶18} Pursuant to R.C. 2919.25(F)(1)(a) and (F)(2), a "family or household member"

is, among others, "a person living as a spouse" who is "cohabitating with the offender, or

who otherwise has cohabitated with the offender within five years prior to the date of the

alleged commission of the act in question." For purposes of R.C. 2919.25(F)(2), "[t]he


                                           -5-
                                                                                  Butler CA2019-05-075
                                                                                         CA2019-05-076

essential elements of 'cohabitation' are (1) sharing of familial or financial responsibilities

and (2) consortium." State v. Williams, 79 Ohio St. 3d 459 (1997), paragraph two of the

syllabus. See also State v. Brauer, 12th Dist. Warren No. CA2012-11-109, 2013-Ohio-

3319, ¶ 16. "Possible factors establishing shared or familial or financial responsibilities

might include provisions for shelter, food, clothing, utilities, and/or commingled assets."

Williams at 465. Possible factors that might establish consortium include "mutual respect,

fidelity, affection, society, cooperation, solace, comfort, aid of each other, friendship, and

conjugal relations." Id. "These factors are unique to each case and how much weight, if

any, to give to each of these factors must be decided on a case-by-case basis by the trier

of fact." Id.

        {¶19} After reviewing the record, weighing inferences and examining the credibility

of the witness, we find that appellant's convictions for domestic violence are supported by

sufficient evidence and are not against the manifest weight of the evidence. The state

presented testimony and evidence proving all the essential elements of the domestic

violence offenses beyond a reasonable doubt. Contrary to appellant's assertions, the state

established that Puckett was a "family or household member," as she was a person living

as a spouse of appellant. Puckett's testimony demonstrated that she and appellant were

cohabiting. Puckett testified the two were in a relationship, lived in the same home together

since August 2018, shared a bedroom, and slept in the same bed. Additionally, there was

testimony that the two had comingled assets, as Puckett testified that all her belongings

were at the shared residence and appellant had access to her bank account.1 Given

Puckett's testimony, the trial court, as the trier of fact, was entitled to conclude that Puckett




1. Puckett testified that the fight on February 25, 2019 occurred "when money was taken out of [her] account,"
leading to the inference that appellant had access to Puckett's bank account.

                                                    -6-
                                                                     Butler CA2019-05-075
                                                                            CA2019-05-076

was cohabiting with appellant and, as a "person living as a spouse," was a household

member as contemplated by R.C. 2919.25(F).

      {¶20} Furthermore, Puckett's testimony and the photographs admitted at trial

demonstrated that appellant caused physical harm to Puckett on two separate occasions.

First, on February 19, 2018, by punching Puckett in the face and causing harm to her eye

and mouth. Puckett testified her tooth was chipped, her eye became swollen and bruised,

and she suffered a concussion. On the second occasion, which occurred February 25,

2019, appellant caused pain to Puckett and almost caused her to pass out when he grabbed

Puckett by the throat, threw her on the bed, and proceeded to choke Puckett by placing his

hands on her throat and mouth. The circumstances surrounding appellant's behavior

demonstrates that he knowingly caused physical harm to Puckett on these two occasions

by escalating their verbal arguments to include physical violence.

      {¶21} In light of the foregoing, we find that appellant's convictions for domestic

violence are supported by sufficient evidence and are not against the manifest weight of the

evidence, and the trial court did not err in denying appellant's Crim.R. 29 motion for

acquittal,. Appellant's first and second assignments of error are, therefore, overruled.

      {¶22} Judgment affirmed.


      S. POWELL and RINGLAND, JJ., concur.




                                            -7-